Case 1:20-cr-00015-PKC Document 153-2 Filed 09/10/21 Page 1 of 8
    Case 1:20-cr-00015-PKC Document 153-2 Filed 09/10/21 Page 2 of 8
                                                                   AUSAs Ravener and Wirshba
                                                                          September 10, 2021
                                                                                  Page 2 of 5


    detail his curriculum vitae. Mr. Antonopoulos is more than qualified to offer his
    expected expert testimony.

•   In forming his opinions, Mr. Antonopoulos has relied upon his education, knowledge,
    experience, and training in computer science and blockchain technology, as well as his
    specific and extensive education, knowledge, experience, and training in the fields of
    computer science, blockchain technology, Ethereum, data communications, networks,
    and distributed systems. As part of the basis for his opinions, Mr. Antonopoulos may
    rely upon his own research and publications in this field as well as other similar
    cryptocurrency conferences he has attended at which Mr. Antonopoulos and others
    presented the same or similar information to their audiences. Mr. Antonopoulos also has
    reviewed relevant portions of the government’s discovery produced as of the date of this
    notice, as well as discovery produced by counsel for Mr. Griffith pursuant to his
    obligations under Rule 16(b)(1)(A).

•   Based on the foregoing training and experience, as well as his review of discovery
    materials in this case, Mr. Antonopoulos is expected to offer the following background
    testimony:

       o   Explain the background and characteristics of blockchain networks, including the
           culture and operation of open-sourced software, how decentralization works and
           secures these networks, and how tokens are created and used in blockchain
           networks.

       o   Explain the terminology of cryptocurrency, which refers to certain blockchain
           token and is also called digital assets, that it is designed to work as a medium of
           exchange and/or a store of value, how types of cryptocurrencies (e.g., Bitcoin,
           Ether, etc.) differ, and the nature of the exchanges on which cryptocurrencies are
           transacted. (This will include a discussion of an Ether transaction involving 1
           Ether, i.e., what happens when a party “sends” 1 Ether to another party.)

       o Provide background information regarding Ethereum and the Ethereum
         Foundation, including but not limited to the Ethereum network’s creation, its
         unique contributions to blockchain development, the nature of its open-source
         software, including what applications use the network, the role that Ether tokens
         play on Ethereum, the role Ether plays in the world of digital currency, the
         function of the Ethereum Foundation and its goals, and smart contracts more
         generally.

       o Explain that an Internet Protocol address, commonly referred to as an “IP
         address” is an address that identifies a device on the internet or a local network.
         Internet Protocol is the set of rules governing the format of data sent via the
         internet or local network. Further:
    Case 1:20-cr-00015-PKC Document 153-2 Filed 09/10/21 Page 3 of 8
                                                                  AUSAs Ravener and Wirshba
                                                                         September 10, 2021
                                                                                 Page 3 of 5


                  In essence, IP addresses allow information to be sent between devices on a
                   network: they contain location information and make devices accessible
                   for communication. The internet needs a way to differentiate between
                   different computers, routers, and websites. IP addresses provide a way of
                   doing so and form an essential part of how the internet works.

       o Explain what a “VPN” is and how Internet users use VPNs to establish protected
         network connections when using public networks, including but not limited to the
         use and significance of encryption associated with VPNs when trying to
         determine the location or identity of a particular Internet user.

•   As part of that background testimony, we expect that Mr. Antonopoulos will testify about
    the following terms of art, among others, that are relevant to the jury’s determination—
    and beyond the ken of the average person’s understanding—in this case:

       o Open-source software

       o Protocol specification

       o Ethereum Clients

       o   Ethereum Network(s)

       o   Ethereum Blockchain

       o   Ether Currency

       o Ethereum Miners

       o Ethereum Nodes

       o Ethereum Transactions

       o Smart Contracts

       o Nodes

•   Based on the foregoing training and experience, as well as his review of discovery
    materials in this case, Mr. Antonopoulos is expected to offer the following expert
    opinions:

       o The term “node” is not specific to Ethereum and refers to a computer that is part
         of any computer network including the Internet itself. Nodes perform a variety of
         purposes not limited to Ethereum, cryptocurrency or blockchain technology but
         more broadly relate to computer networks, including the Internet and Internet
         access generally.
       Case 1:20-cr-00015-PKC Document 153-2 Filed 09/10/21 Page 4 of 8
                                                                     AUSAs Ravener and Wirshba
                                                                            September 10, 2021
                                                                                    Page 4 of 5


          o The information allegedly disclosed by Mr. Griffith at the Pyongyang
            cryptocurrency conference was neither unique to that conference nor prepared or
            tailored specifically to that conference and indeed consisted of publicly available
            information that could have been accessed by an individual with access to the
            Internet, including but not limited to similar presentations given by Mr. Griffith in
            other fora.

          o Nothing about the information presented by Mr. Griffith or others during the
            Pyongyang cryptocurrency conference was tailored to or otherwise unique to that
            particular event or locale. The information allegedly presented by Mr. Griffith
            was known ubiquitously in this industry, easily accessible to anyone with an
            Internet connection, and even to individuals without Internet access because the
            topics he discussed also have been published in numerous books, including those
            in the Korean language.

          o VPNs are commonly used by nations like DPRK to avoid and evade sanctions,
            which otherwise would prohibit users in the DPRK or operating on behalf of the
            DPRK from accessing Internet services and networks.

          o His observations based upon his review of the information provided by Oath, Inc.
            in response to a subpoena issued by counsel for Mr. Griffith.

          o The Verizon records provide no basis to believe that that the DPRK Email
            Account was accessed or otherwise acted upon within the Southern District of
            New York in response to Mr. Griffith’s email to dprk.un@verizon.net. To the
            contrary, available information strongly supports the conclusion that it was not.

          o The accuracy with which one could predict whether the DPRK Email Account
            was accessed from a location within the United States—let alone from within the
            Southern District of New York—is vanishingly small to non-existent and
            certainly well below a 50/50 chance.


                                              ***

       Mr. Griffith explicitly reserves the right to further amend and/or supplement these
disclosures based upon, among other things, additional discovery produced, counsel’s ongoing
review of the recent productions, trial preparation, disclosures about anticipated witness
Case 1:20-cr-00015-PKC Document 153-2 Filed 09/10/21 Page 5 of 8
       Case 1:20-cr-00015-PKC Document 153-2 Filed 09/10/21 Page 6 of 8




Andreas M. Antonopoulos

   •   As set forth in more detail in his curriculum vitae, which is attached, Mr. Antonopoulos
       is an expert in cryptocurrency, Bitcoin, Ethereum, and blockchain technology. He has
       worked almost exclusively in the blockchain industry since at least 2012. His education
       and professional qualifications to offer the below-described opinions are set forth in
       detail his curriculum vitae. Mr. Antonopoulos is more than qualified to offer his
       expected expert testimony.

   •   In forming his opinions, Mr. Antonopoulos has relied upon his education, knowledge,
       experience, and training in computer science and blockchain technology, as well as his
       specific and extensive education, knowledge, experience, and training in the fields of
       computer science, blockchain technology, Ethereum, data communications, networks,
       and distributed systems. As part of the basis for his opinions, Mr. Antonopoulos may
       rely upon his own research and publications in this field as well as other similar
       cryptocurrency conferences he has attended at which Mr. GriffithMr. Antonopoulos and
       others presented the same or similar information to their audiences. Mr. Antonopoulos
       also has reviewed relevant portions of the government’s discovery produced as of the
       date of this notice, as well as discovery produced by counsel for Mr. Griffith pursuant to
       his obligations under Rule 16(b)(1)(A).

   •   Based on the foregoing training and experience, as well as his review of discovery
       materials in this case, Mr. Antonopoulos is expected to offer the following background
       testimony:

          o   Explain the background and characteristics of blockchain networks, including the
              culture and operation of open-sourced software, how decentralization works and
              secures these networks, and how tokens are created and used in blockchain
              networks.

          o   Explain the terminology of cryptocurrency, which refers to certain blockchain
              token and is also called digital assets, that it is designed to work as a medium of
              exchange and/or a store of value, how types of cryptocurrencies (e.g., Bitcoin,
              Ether, etc.) differ, and the nature of the exchanges on which cryptocurrencies are
              transacted. (This will include a discussion of an Ether transaction involving 1
              Ether, i.e., what happens when a party “sends” 1 Ether to another party.)

          o Provide background information regarding Ethereum and the Ethereum
            Foundation, including but not limited to the Ethereum network’s creation, its
            unique contributions to blockchain development, the nature of its open-source
            software, including what applications use the network, the role that Ether tokens
            play on Ethereum, and the role Ether plays in the world of digital currency, as
            well as the function of the Ethereum Foundation and its goals, and smart contracts
            more generally.

          o Explain that an Internet Protocol address, commonly referred to as an “IP
            address” is an unique address that identifies a device on the internet or a local
    Case 1:20-cr-00015-PKC Document 153-2 Filed 09/10/21 Page 7 of 8




           network. Internet Protocol is the set of rules governing the format of data sent via
           the internet or local network. Further:

                  In essence, IP addresses are the identifier that allows information to be
                   sent between devices on a network: they contain location information and
                   make devices accessible for communication. The internet needs a way to
                   differentiate between different computers, routers, and websites. IP
                   addresses provide a way of doing so and form an essential part of how the
                   internet works.

       o Explain what a “VPN” is and how Internet users use VPNs to establish protected
         network connections when using public networks, including but not limited to the
         use and significance of encryption associated with VPNs when trying to
         determine the location or identity of a particular Internet user.

•   As part of that background testimony, we expect that Mr. Antonopoulos will testify about
    the following terms of art, among others, that are relevant to the jury’s determination—
    and beyond the ken of the average person’s understanding—in this case:

       o Open-source software

       o Protocol specification

       o Ethereum Clients

       o   Ethereum Network(s)

       o   Ethereum Blockchain

       o   Ether Currency

       o Ethereum Miners

       o Ethereum Nodes

       o Ethereum Transactions

       o Smart Contracts

       o Nodes

•   Based on the foregoing training and experience, as well as his review of discovery
    materials in this case, Mr. Antonopoulos is expected to offer the following expert
    opinions:

       o The term “node” is not specific to Ethereum and refers to a computer that is part
         of any computer network including the Internet itself. Nodes are not specific to
         Ethereum and perform a variety of purposes not limited to Ethereum,
Case 1:20-cr-00015-PKC Document 153-2 Filed 09/10/21 Page 8 of 8




     cryptocurrency or blockchain technology but more broadly relate to computer
     networks, including the Internet and Internet access generally.

  o The information allegedly disclosed by Mr. Griffith at the Pyongyang
    cryptocurrency conference was neither unique to that conference nor prepared or
    tailored specifically to that conference and indeed consisted of publicly available
    information that could have been accessed by an individual with access to the
    Internet, including but not limited to similar presentations given by Mr. Griffith in
    other fora.

  o Nothing about the information presented by Mr. Griffith or others during the
    Pyongyang cryptocurrency conference was tailored to or otherwise unique to that
    particular event or locale. The information allegedly presented by Mr. Griffith
    was known ubiquitously in this industry, and easily accessible to anyone with an
    Internet connection, and even to individuals without Internet access because the
    topics he discussed also have been published in numerous books, including those
    in the Korean language.

  o VPNs are commonly used by nations like DPRK to avoid and evade sanctions,
    which otherwise would prohibit users in the DPRK or operating on behalf of the
    DPRK from accessing Internet services and networks.

  o Individuals accessing the Internet from an ISP or IP address located in or
    traceable to the DPRK would not be able to access directly a U.S. based ISP,
    including Verizon.net or Amazon Cloud Services.

  o His observations based upon his review of the information provided by Oath, Inc.
    in response to a subpoena issued by counsel for Mr. Griffith.

  o The Verizon records provide no basis to believe that that the DPRK Email
    Account was accessed or otherwise acted upon within the Southern District of
    New York in response to Mr. Griffith’s email to dprk.un@verizon.net. To the
    contrary, available information strongly supports the conclusion that it was not.

  o The accuracy with which one could predict whether the DPRK Email Account
    was accessed from a location within the United States—let alone from within the
    Southern District of New York—is vanishingly small to non-existent and
    certainly well below a 50/50 chance.
